Citation Nr: 1519607	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-38 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for a right ankle disability, and if so, whether service connection is warranted.

4.  Entitlement to an increased rating for status post anterior cruciate tendon rupture and repair of the left knee with attendant chondromalacia patella and medial meniscus currently rated as 10 percent disabling.

5.  Entitlement to a compensable rating for pseudofolliculitis barbae (PFB).

6.  Entitlement to a total rating due to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to April 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran filed a request for a TDIU in May 2012.  To date, it does not appear that this issue has been adjudicated.  He indicated his left knee is one of the disabilities that prevent him from working.  Accordingly, as the left knee is currently under consideration for an increased rating, the Board has added the issue of entitlement to a TDIU.

The Veteran was scheduled for a personal hearing in October 2014, but did not appear at the scheduled time.  He later withdrew his request for a personal hearing in an October 2014 communication.

In this decision, the Board is reopening the Veteran's claim for entitlement to service connection for a right ankle disability.  All remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

In unappealed April 2001 decision, the RO denied the Veteran's claim for service connection for a right ankle disability.  The evidence associated with this claim since that decision relates to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSION OF LAW

The April 2001 rating decision denying service connection for a right ankle disability is final.  New and material evidence has been since been received and this claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2014). A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2014).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Service connection for a right ankle disability was denied in April 2001 because he did not have at that time a current disability of the right ankle.  Since that denial, he has been diagnosed with an osteophyte at the right medial malleolus.  As he now has a current disability, his claim is reopened.

The Board notes that the Veteran's file on the Veterans Benefits Management System (VBMS) contains copies of service treatment and personnel records (STRs and SPRs) that are dated as received in July 2014.  Review of the SPRs does not reveal any documentation relevant to this claim.  Review of the STRs does not reveal any relevant records that were not already of record and considered by VA in the original April 2001 decision.  Accordingly, the provisions of 38 C.F.R. § 3.156(c) are not for application.

ORDER

The claim for service connection for a right ankle disability is reopened.


REMAND

The remaining claims must be remanded for additional development.

In regard to the Veteran's right knee, he was diagnosed with mild arthritis at the October 2008 VA examination.  Medical opinions have been obtained addressing whether his service-connected left knee has caused or aggravated his right knee disability, but there is no opinion addressing whether it is as likely as not that arthritis manifested within the first year following separation from service (that is, by April 2002), or whether it is related to the Veteran's reported bilateral knee injuries during service.

In regard to his right shoulder, the Veteran has not been provided a VA examination.  He alleges that he injured his shoulder during service, and underwent physical therapy for it (along with his neck and elbow) in 2000.  His records do reveal neck and right arm complaints and treatment in March 1994, and in April and May 2000.  An opinion should be obtained as to whether his right shoulder disability is related to these incidents.

In regard to his right ankle, a supplemental opinion must be obtained.  The October 2008 VA examiner opined that the osteophyte at the right medial malleolus is not caused by a periosteal reaction on the posterolateral surface of the distal fibula, which was noted on an X-ray taken during service.  However, that X-ray report also noted that there was accessory ossification centers at the tip of the medial and lateral malleoli, which the report indicated was consistent with prior avulsion fractures.  The October 2008 VA examination report did not address these additional findings that pertained to the medial malleolus.  

In regard to his left knee, he is seeking an increased rating.  The only examination of record was conducted in October 2008, rendering the results nearly seven years old.  Further, he has alleged an increase in his symptoms.  Therefore, an updated examination is necessary.

In regard to his PFB, the Veteran should be provided an updated skin examination.  The Diagnostic Code (DC) that his PFB is rated under, DC 7813, also allows for this disability to be rated under DC 7800, which applies to scars/disfigurement of the head, neck, or face.  Therefore, he should also be examined for disfigurement.  Photographs should be taken and associated with the claims file.

The Veteran's request for a TDIU must be remanded as inextricably intertwined with his claim for increased ratings for his left knee and PFB.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for disabilities, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule the Veteran for an appropriate examination of the bilateral knees.  

a.  In regard to the right knee, the examiner is asked for an opinion on whether it is as likely as not that right knee arthritis manifested during service or within the first year following separation from service (that is, by April 2002).  The examiner is asked to review the claims file prior to so opining, and to provide explanatory rationale for all rendered opinions with citations to evidence in the record and medically accepted knowledge.  

While required to review the claims file, the Board notes the Veteran reports injuring both knees while in service, but he has not provided specific details.  His STRs do reference a history of bilateral knee injury (in September 1994), but no treatment or complaints regarding the right knee.  The lack of documentation is not dispositive of the question of service connection.  He served on active duty from December 1991 to April 2001, and was diagnosed with arthritis of the right knee in October 2008.

b.  In regard to the left knee, conduct an updated examination for a report on the current severity of his left knee disability.  Range of motion measurements of the knees should be made with a goniometer, and the examiner should state the point at which any pain is demonstrated.  The functional effects of his bilateral knee disability should also be discussed.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  Otherwise, the examiner should state at what degree motion is limited for the left knee. 

The examiner should indicate whether the left knee is productive of decreased or abnormal excursion, strength, speed, coordination, or endurance, or less or more movement than is normal, weakened movement, excess fatigability, or pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  The examiner should indicate if any of these factors, including painful motion, result in any additional limitation of motion or additional functional loss.  

The examiner should determine whether there is any evidence of recurrent subluxation or lateral instability of the knees, and if so, to what extent.  The examiner should determine whether there are symptoms compatible with dislocated meniscus.

3.  Schedule the Veteran for an examination of the right shoulder for an opinion on whether it is as likely as not that any right shoulder disability is related to service.  The examiner is asked to review the claims file prior to so opining, and to provide explanatory rationale for all rendered opinions with citations to evidence in the record and medically accepted knowledge.  

While required to review the claims file, the Board notes that he reported injuring his shoulder during physical training while in Okinawa, Japan.  His STRs do not show a complaint or treatment for the shoulder while in Japan, but this lack of documentation is not dispositive of the question of service connection.  He reported having problems regarding his shoulder in April 2000, along with his neck and elbow, and had physical therapy for all of these symptoms.  He served on active duty from December 1991 to April 2001, and was diagnosed with arthritis in 2008. 

The examiner is asked to provide opinions on the likelihood that arthritis manifested during service or within the first year following service (that is, by April 2002), and on the likelihood that injuries and treatment for the neck, right shoulder, and right elbow/arm is related to his current diagnosis.

4.  Schedule the Veteran for an examination of the right ankle for an opinion on whether it is as likely as not (50 percent or greater probability) that any right ankle disability is related to service.  A complete examination is to be conducted, including all diagnostic tests.  The examiner is asked to review the claims file prior to so opining, and to provide explanatory rationale for all rendered opinions with citations to evidence in the record and medically accepted knowledge.  

While required to review the claims file in its entirety, the Board notes the Veteran had extensive treatment for multiple right ankle sprains while in service.  An April 1995 X-ray report noted "accessory ossification centers at the tip of the medial and lateral malleoli, consistent with prior avulsion fractures," which the October 2008 VA examiner did not address.  A September 1996 STR noted he had a stress fracture that had healed without complications.  He served on active duty from December 1991 to April 2001, and applied for service connection of a right ankle disability prior to separating from service.  He was not provided with an examination for that claim.  The October 2008 X-ray report noted that there were several well-defined calcified or ossified densities, which "may" be old fracture fragments, as well as a large osteophyte on the malleolus.  The October 2008 VA examiner did not comment on the noted possibility that the densities were old fracture fragments.  

The examiner is asked to provide a list of all diagnoses, and to provide opinions on the likelihood that any of them manifested during service or within the first year following service (that is, by April 2002), and on the likelihood that any current diagnosis is related to the diagnoses and treatment for the right ankle during service.

5.  Schedule the Veteran for an appropriate examination of his PFB.  Because PFB can be rated under the criteria pertaining to dermatitis or under the criteria pertaining to scars/disfigurement of the face, he must be provided with both types of examinations.

In regard to the criteria for dermatitis, the examiner is asked to provide an estimate of the percentage of his entire body and of his exposed skin is affected by PFB.  The examiner is also asked whether he has ever had systemic therapy to treat his PFB.

In regard to the criteria for disfigurement of the head, face, and neck, the examiner is asked to comment on whether the Veteran has hypo- or hyper-pigmented skin, and to provide a measurement of the area affected; whether his skin texture is abnormal, and to provide a measurement of the area affected; whether his PFB has resulted in scarring, and to provide the measurements of each scar.  Any other disfigurement due to PFB should be noted.

Photographs should be taken and associated with the claims file.

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal, including the claim for a TDIU.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


